In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Putnam County (Sweeny, J.), entered October 13, 1995, which, upon a fact-finding order of the Family Court, Westchester County (Scancarelli, J.), entered August 23, 1995, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the third degree and grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him on probation until September 23, 1997. The appeal brings up for review the fact-finding order entered August 23, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*375The petition in this juvenile delinquency proceeding alleged that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the third degree, grand larceny in the fourth degree, and petit larceny. Annexed to the petition were, inter alia, properly verified supporting depositions of the victim and an individual who assisted the victim in apprehending the appellant.
Contrary to the appellant’s contention, the petition was not jurisdictionally defective. The victim’s supporting deposition was sufficient to establish that the appellant was the person who committed the crimes charged (see, Family Ct Act § 311.2 [3]).
The appellant’s remaining contention is unpreserved for appellate review. Thompson, J. P., Joy, Krausman and McGinity, JJ., concur.